Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/30/2022 has been entered.

Election
Applicant’s election with traverse of Group I in the reply filed on 8/13/2021 is acknowledged. 
Claims 1, 4, 7, 12, 47-49 and 51-60 are under examination. 

Priority
This application is a 371 of PCT/US2017/038352 (filed 6/20/2017) which claims benefit of 62/352,165 (filed 6/20/2016). 

New Rejections:

Claim Rejections - 35 USC § 112 paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 58-59 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 58 recites the limitation "the sample" in line 1.  It is not clear which sample it refers to because there are two samples in claim 1: a sample comprising mammalian cells; and a physiological sample.  Is it refer to any one of the sample or both? Furthermore, “a sample comprising mammalian cells and labeled glucose” already comprises labeled glucose in claim 1. Does the same sample require further contact with labelled glucose in vitro?
Claim 59 recites the limitation "the sample" in line 1.  It is not clear which sample it refers to because there are two samples in claim 1: a sample comprising mammalian cells; and a physiological sample.  Is it refer to any one of the sample or both? Furthermore, “a physiological sample” is from a mammal administered labeled glucose already in claim 1. Does the same sample require further contact with labelled glucose in vivo?

Maintenance of Rejections (including modification due to amendment):
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 7, 12, 47-49 and 51-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (WO2010/144876, IDS).
Fan teaches a method to determine glucose uptake in a sample (page 1321, title and abstract). 
For Claims 1, 4, 47 and 51-54: the reference teaches a method comprising: a) providing a mixture comprising a sample (blood samples, page 15, line 25++, for claims 53-54, 57) and uniformly 13C labeled glucose which includes/comprises [1-13C] labeled glucose (page 15, line 23++) from a mammal administered isotopically labeled glucose (page 21, [0062]++); b) measuring in the mixture the conversion of isotopically labeled glucose to isotopically labeled lactate using GC-MS/LC-MS: both method are recited in claims 30 and 34 on page 51, and in page 13, [0042], line 23++, page 14, [0045], line 13++, page 22, [0064]++, for claims 51-52); c) determining lactate concentration (page 27, [0079], Table 3, for claim 4) in the mixture wherein the rate of conversion of [1-13C] labeled glucose to lactate (page 22, Table 2, because lactate is the end product of labeled glucose) is inherently determined (which is recited in passive voice that interpreted as mental step, for claim 47). 
For claims 7, 48 and 55-56 the reference teaches the cells are lung cancer cells from lung cancer tissue (page 27, [0079], Table 3).
For claim 12, the reference teaches the lactate concentration is compared to a control cells: normal (page 27, [0079], Table 3).
For claims 49 the reference teaches the cells are contacted with an amount of uniformly 13C labeled glucose which includes/comprises [1-13C] labeled glucose because the cancer patient was infused with uniformly 13C labeled glucose for 3 hours (page 22, [0064]++).

Claims 1, 4, 7, 47-49, 51-52 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szoboszlai (Analytica Chimica Acta, 2014, 819:108-115).
Szoboszlai teaches a method to determine aerobic glycolysis in a sample (page 108, title and abstract). 
For Claims 1, 4 and 47: the reference teaches a method comprising: a) providing a mixture comprising mammalian tumor cell (page 109,right column, para 2.3.) and uniformly isotopically labelled glucose (U-13C glucose, page 110, left column, line 2++); b) measuring in the mixture the conversion of isotopically labeled glucose to isotopically labeled lactate using LC-MS (page 110, left column, 1st full paragraph, line 10++ and page 114, Fig. 7, for claims 51-52); c) determining lactate concentration (page 112, Table 3, for claim 4) in the mixture wherein the rate of conversion of 13C labeled glucose to lactate is inherently determined (which is recited in passive voice that interpreted as mental step, for claim 47). 
For claims 7 and 48 the reference teaches the cells are breast cancer cells/mammary adenocarcinoma (page 109, right column, para 2.3.++).
For claims 49 and 58 the reference teaches the sample is contacted with the isotopically labelled glucose in vitro (page 110, left column, line 1++).

Claims 1, 4, 7, 12, 47-49, 51-52 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhowmik (J. Mass Spectrom., 2013, 48:1270-1275).
Bhowmik teaches a method to determine aerobic glycolysis in a sample using LC-MS (page 1270, title and abstract). 
For Claims 1, 4 and 47: the reference teaches a method comprising: a) providing a mixture comprising breast cancer cells: T47D (page 1270, right column, 1st full paragraph, line 2++) and uniformly isotopically labelled glucose (U-13C-glucose, page 1271, left column, 1st full paragraph, line 3++); b) measuring in the mixture the conversion of isotopically labeled glucose to isotopically labeled lactate using LC-MS (page 1273, Fig. 4, for claims 51-52); c) determining glycolysis (page 1270, right column, 1st full paragraph++)/glucose uptake/incorporation (page 1273, Fig. 4, for claim 4) in the mixture wherein the rate of conversion of 13C labeled glucose to lactate is inherently determined (which is recited in passive voice that interpreted as mental step, for claim 47). 
For claims 7 and 48 the reference teaches the cells are breast cancer cells: T47D (page 1270, right column, 1st full paragraph, line 2++).
For claim 12, the reference teaches the glucose uptake is compared to a control cells: at 0 h of labeling (page 1271, right column, line 4++).
For claims 49 and 58 the reference teaches the sample is contacted with the isotopically labelled glucose in vitro (page 1271, left column, 1st full paragraph, line 3++).

Response to Argument
Applicant’s arguments filed 6/30/2022 have been fully considered but they are not persuasive.
Applicant argued that Fan, Szoboszlai and Bhowmik do not anticipate amended claim 1 because the subject matter of claim 50 (which was not rejected) is incorporated into amended claim 1.
It is the examiner’s position that the amended claim 1 (dated 6/30/2022) does not contains all the limitation of claim 50, especially “with a hydrophobic interaction liquid chromatography HPLC column”, and Fan, Szoboszlai and Bhowmik teach measuring lactate/glycolysis using LC-MS as claimed (see above rejections).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4, 7, 12, 47-49 and 51-60 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fan/Bhowmik in view of Szoboszlai.
Fan/Bhowmik teaches what is above as applied.
Fan/Bhowmik does not explicitly teach the conversion of the labeled glucose to labeled lactate is measure using LC-MS with a HILIC HPLC column as recited in claim 60. 
Szoboszlai teaches different chromatographic principles with LC-MS method to analyze glycolysis metabolites (page 109, left column, 1st full paragraph, line 8++) including HILIC HPLC (abstract, line 1++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use HILIC HPLC column in a LC-MS method to analyze glycolysis.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of glycolysis and Szoboszlai teach the high sensitivity, sufficient resolution and high sample throughput using HILIC HPLC with LC-MS (page 109, left column, 1st full paragraph++, abstract, line 1++), therefore it is obvious for one of ordinary skill in the art to choose any one of the five functionally equivalent chromatographic methods for anticipated success in glycolysis.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of HILIC HPLC column, etc. is routine and known in the art.  

Claims 1, 4, 7, 12, 47-49 and 51-59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cascante (The Authors Journal compilation, 2008, page 67-81) in view of Fan and Szoboszlai.
For Claims 1, 4, 47, 53-54 and 59: Cascante teaches a method comprising: a) providing a mixture comprising a sample of cells, tissue or animals are fed with labeled substrate (page 71, 2nd paragraph, line 5++, for claims 53-54 and 59) including [1-13C] labeled glucose (page 71, 3rd paragraph, line 11++) from a mammal/animal administered isotopically labeled glucose (page 71, 2nd paragraph, line 5++); b) measuring in the mixture the conversion of isotopically labeled glucose to isotopically labeled lactate using, for example: LC-MS (page 71, 2nd paragraph, line 12++, page 73, Table I, row 2); c) determining in the mixture the rate of conversion of [1-13C] labeled glucose to lactate (page 74, Fig. 1, 50% [3-13C] labeled lactate produced/converted from the [1-13C] labeled glucose substrate, page 74, Fig. 1A, for claim 47). 
Cascante does not explicitly teach the cells are breast cancer cells as recited in claims 7, 48 and 55-56, the conversion is compared to a control as recited in claim 12. 
Fan teaches for claims 7, 48 and 55-56 the cells are lung cancer cells from lung cancer tissue (page 27, [0079], Table 3); for claim 12, the lactate concentration is compared to a control cells: normal (page 27, [0079], Table 3).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to determine glucose uptake in a breast cancer cell sample.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of glycolysis and Fan teaches the importance of study cancer cell metabolic profiling (page 1, [0003], line 1++), therefore it is obvious for one of ordinary skill in the art to compare the metabolic profiling of glycolysis of cancer and non-cancer cells (Fan, page 1, [0004], line 3++) for anticipated success in cancer detection and phenotypes (Fan, page 1, [0003]++).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including study of breast cancer cells, etc. is routine and known in the art.  

Cascante does not explicitly teach the conversion of the labeled glucose to labeled lactate is measure using LC-MS with a HILIC HPLC column as recited in claim 60. 
Szoboszlai teaches different chromatographic principles with LC-MS method to analyze glycolysis metabolites (page 109, left column, 1st full paragraph, line 8++) including HILIC HPLC (abstract, line 1++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use HILIC HPLC column in a LC-MS method to analyze glycolysis.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of glycolysis and Szoboszlai teach the high sensitivity, sufficient resolution and high sample throughput using HILIC HPLC with LC-MS (page 109, left column, 1st full paragraph++, abstract, line 1++), therefore it is obvious for one of ordinary skill in the art to choose any one of the five functionally equivalent chromatographic methods for anticipated success in glycolysis.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of HILIC HPLC column, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 6/30/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argued that Fan, Szoboszlai and Bhowmik teach use of uniformly labeled glucose cannot distinguish between glycolysis and other pathways. 
It is the examiner’s position that claim 1 as written (use of “comprising”, line 2) does not exclude glucose labeled in positions other than 1-C, and Fan, Szoboszlai and Bhowmik teach use of labeled glucose comprising [1-13C]-labeled glucose.
Applicant argued that the lactate detection method recited in the claims has significantly higher sensitivity than the lactate detection methods used by Fan and Szoboszlai. 
It is the examiner’s position that Fan teaches all the claimed steps in claim 1 including measuring lactate with LC-MS (GC-MS/LC-MS: both methods are recited in claims 30 and 34 on page 51, and in page 13, [0042], line 23++, etc.), therefore LC-MS as claimed is not recited to be distinct from the teaching of Fan, which inherently has the same sensitivity as claimed.


Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653